Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  September 26, 2012                                                                                   Robert P. Young, Jr.,
                                                                                                                 Chief Justice

  144799                                                                                               Michael F. Cavanagh
                                                                                                             Marilyn Kelly
                                                                                                       Stephen J. Markman
                                                                                                       Diane M. Hathaway
                                                                                                           Mary Beth Kelly
  JOHN GUIDOBONO, II, REVOCABLE                                                                            Brian K. Zahra,
  TRUST AGREEMENT and JOHN                                                                                            Justices
  GUIDOBONO, II, Trustee,
           Plaintiffs-Appellants,
  v                                                                 SC: 144799
                                                                    COA: 308855
                                                                    Livingston CC: 11-026103-CH
  SANDRA JONES,
           Defendant-Appellee.

  _________________________________________/

         On order of the Court, the application for leave to appeal prior to decision by the
  Court of Appeals is considered, and it is DENIED, because the Court is not persuaded
  that the question presented should be reviewed by this Court before consideration by the
  Court of Appeals.

          CAVANAGH, MARILYN KELLY, and HATHAWAY, JJ., would grant leave to appeal
  prior to decision by the Court of Appeals and would affirm the Livingston Circuit Court’s
  order dismissing this case.




                           I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           September 26, 2012                  _________________________________________
           s0919                                                               Clerk